Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Xuezhen Tian (Reg. # 69889) on 12/10/2021 for claims 10, 12 and 14; and on 1/13/2022 for claim 6.

The application has been amended as follows:

6. (Canceled) 

10. (Currently amended) The signal receiving method according to claim 1, wherein the first carrier used by the network device to send the NPSS and the 

12. (Currently amended) The signal transmitting method according to claim 4, wherein the first carrier used by the network device to send the NPSS and the NSSS is [[be]] a carrier that is pre-agreed on by the network device and the terminal device.

14. (Currently amended) The terminal device according to claim 7, wherein the first carrier used by the network device to send the NPSS and the NSSS is [[be]] a carrier that is pre-agreed on by the network device and the terminal device.

End of amendment. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites signal receiving method, including receiving on first carrier, NPSS according to first period and NSSS according to second period, with subframe number 0 and 5 or 5 and 0; receiving on second carrier, NPBCH according to third period and SIB1-NB according to fourth period, with subframe number 0 and 5 or 5 and 

Prior art on record Shin teaches data transmission through multiple NB-loT carriers in the NB-loT system. The reference teaches the configuration of first and second carriers, and the configuration information of second carrier including the frequency offset as described in fig 25. The reference also teaches reception of NPSS, NSSS, NPBCH and NB-SIB1 from base station. However, the reference teaches that the PSS, SSS and NBCH are received on first carrier, while data transmission is received on second carrier, and the NBCH including the SIB1, which does not indicate the subframes being 0 or 5; or the frequency spacing between first and second carrier being mapped to 4 Hadamard sequences used in NSSS. 

Prior arts on record Park (2019) cited and final office action, and Park (2020) cited in attached notice of reference, both teach the TDD NB-loT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223, para 15; table 9 shows that NPBCH is transmitted in odd and even numbered radio frames. Further, in Para 154 (in Park-2019, and para 146 in Park-2020), the reference teaches Hadamard sequence being used for NSSS. However, the reference does not teach frequency spacing between first and second carrier being mapped to 4 Hadamard sequences used in NSSS. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                
                                                                                                                                                                                        1/13/2022